Case 0:20-cv-60416-AMC Document 97-91 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 91
Case 0:20-cv-60416-AMC Document 97-91 Entered on FLSD Docket 07/09/2021 Page 2 of 4




 Document title:                  • Bosch number of employees 2020 | Statista

 Capture URL:                     https://www.statista.com/statistics/258646/profit-after-tax-of-bosch/

 Captured site IP:                52.0.151.159

 Page loaded at (UTC):            Thu, 08 Jul 2021 22:24:32 GMT

 Capture timestamp (UTC):         Thu, 08 Jul 2021 22:25:01 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      3

 Capture ID:                      db980c4c-f162-4486-aa47-166ba6aede24

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:             c4N26CCtbEvzzDHYCHGM8d
            Case 0:20-cv-60416-AMC Document 97-91 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: • Bosch number of employees 2020 | Statista
Capture URL: https://www.statista.com/statistics/258646/profit-after-tax-of-bosch/
Capture timestamp (UTC): Thu, 08 Jul 2021 22:25:01 GMT                                            Page 1 of 2
            Case 0:20-cv-60416-AMC Document 97-91 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: • Bosch number of employees 2020 | Statista
Capture URL: https://www.statista.com/statistics/258646/profit-after-tax-of-bosch/
Capture timestamp (UTC): Thu, 08 Jul 2021 22:25:01 GMT                                            Page 2 of 2
